MEYERS, Judge,
concurring.
I join the opinion of the Court, and write here only to express my own view of the matter raised by Judge Miller’s dissenting opinion. As I understand our precedents, the question whether, having found error in the judgment below, this Court should remand for a harm analysis in the Court of Appeals, has already been settled contrary to the opinion of Judge Miller. Last year, for example, in Saenz v. State, 843 S.W.2d 24 (Tex.Crim.App.1992), and Gipson v. State, 844 S.W.2d 738 (Tex.Crim.App.1992), five members of this Court expressly subscribed to the view that we should not perform a harm analysis in the first instance when exercising our discretion to review judgments of the courts of appeals. Rather, when we have found error in the judgment of a lower appellate court, it is our rule that the case should be remanded for a harm analysis, if such analysis is required and has not already been performed satisfactorily by the lower court. Because I was not a member of this Court when Saenz and Gipson were decided, I take this opportunity to express my own approval of the essential holding in those cases. The rule of precedent thus binds this Court, in my view, to remand the instant cause for a harm analysis in the Tenth Court of Appeals. The bench and bar should not be misled by Judge Miller’s separate opinion into thinking that the question is still open.
CAMPBELL and WHITE, JJ., join.